TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 15, 2015



                                     NO. 03-15-00022-CV


       Beacon Hill Staffing Group, LLC; Cody Cox; and Brannon Ross, Appellants

                                                v.

                                     Kforce, Inc., Appellee




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
       DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on December 19, 2014. The parties

have filed a joint motion to dismiss the appeal with prejudice, and having considered the motion,

the Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. Each party shall pay the costs of the appeal incurred by that party, both in

this Court and the court below.